

EXHIBIT 10.19

MULTIMEDIA GAMES HOLDING COMPANY, INC.
RESTRICTED STOCK UNITS AWARD AGREEMENT
(Executive)


Multimedia Games Holding Company, Inc. (the “Company”), pursuant to its 2012
Equity Incentive Plan (as amended from time to time, the “Plan”) and in
consideration of the past and/or continued employment with or service to the
Company or its Affiliates and for other good and valuable consideration, hereby
grants to the Recipient an Award, effective as of the Grant Date, providing for
the right to receive an equal number of shares of Common Stock at a future date
subject to the Recipient satisfying the vesting and other requirements set forth
in this award agreement (“Restricted Stock Units” or “RSUs”). Except as modified
herein, this award of Restricted Stock Units is subject to all of the terms and
conditions as set forth herein and in the Plan, which is incorporated herein in
its entirety. Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.
Recipient:                     


Grant Date:                     
Number of Shares Subject to Award: ___________ Restricted Stock Units


Grant of RSUs: Each RSU represents the right to receive one Share upon vesting
of such RSU. Each RSU has a value equal to the Fair Market Value of a Share on
the date it becomes vested. Unless and until the RSUs will have vested in the
manner set forth under the paragraph titled “Vesting Dates”, the Recipient will
have no right to payment of any such RSUs.
Consideration to the Company: In consideration of the grant of the award of RSUs
by the Company, the Recipient agrees to render faithful and efficient services
to the Company or any of its Affiliates. Nothing in the Plan or this Award
Agreement shall confer upon the Recipient any right to continue in the employ or
service of the Company or any of its Affiliates or shall interfere with or
restrict in any way the rights of the Company and its Affiliates, which rights
are hereby expressly reserved, to discharge or terminate the services of the
Recipient at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company or its Affiliate and the Recipient.
Vesting Date(s): Subject to the terms of the Plan and this Award Agreement and
subject to the Recipient's continued employment or provision of services to the
Company through the applicable vesting dates: (i) twenty-five percent (25%) of
the RSUs shall vest and become payable one year from the Grant Date; and (ii) an
additional six and one quarter percent (6.25%) of the RSUs shall vest and become
payable on each successive quarterly anniversary date of the Grant Date, for
each of the next twelve succeeding quarters, with all such RSUs becoming fully
vested no later than on the fourth anniversary of the Grant Date. Unless it is
otherwise agreed to by the Recipient and the Company, all vesting shall cease on
the date that is one day following the date the Recipient ceases to be an
employee of the Company (a “Cessation Date”) and no portion of the RSUs which
are unvested on the Cessation Date shall thereafter vest and become payable and
all unvested RSUs shall be forfeited.


Accelerated Vesting Date(s):
1.Recipient’s death or Disability: All of the RSUs shall become vested and
payable on the date of the Recipient’s death or Disability; and


2.     Change of Control: If (i) this Award Agreement is neither assumed nor
substituted and continued (each as confirmed in writing) by an acquiror in
connection with a Change of Control; or (ii) within one (1) year following a
Change of Control, the Recipient’s employment with the Company is either: (x)
terminated by the Company without Cause (as such term is defined in the
Recipient’s Employment Agreement), or (y) ended by the Recipient for Good Reason
(as such term is defined in the Recipient’s Employment Agreement), then, all of
the RSUs which are otherwise unvested shall become vested and payable as of the
date of such event. For purposes of this Award Agreement, “Change of Control”
shall have the meaning set forth in the Recipient’s Employment Agreement.


Share Delivery: As soon as administratively practicable following the vesting of
any RSUs, but in no event later than sixty (60) days after such vesting date
(for the avoidance of doubt, this deadline is intended to comply with the
“short-

2012 Plan - Restricted Stock Units Award Agreement (Executive)
1

--------------------------------------------------------------------------------



term deferral” exemption from Section 409A of the Internal Revenue Code (the
“Code”)), the Company shall deliver to the Recipient (or any transferee
permitted under the Plan) a whole number of Shares (either by delivering one or
more certificates for such Shares or by entering such Shares in book entry form,
as determined by the Company in its sole discretion) equal to the number of RSUs
subject to this Award that vest on the applicable vesting date, unless such RSUs
terminate prior to the given vesting date pursuant to the paragraph titled
“Termination”. If the vesting schedule set forth above would result in the
delivery of fractional Shares, then the vesting of such fractional share shall
be delayed until the next vesting date.


Termination: Notwithstanding anything to the contrary in this Award Agreement or
the Plan, upon the Recipient's termination of services for any or no reason, all
then unvested RSUs subject to this Agreement will thereupon be automatically
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and the Recipient, or
his/her beneficiary or personal representative, as the case may be, shall have
no further rights hereunder. Following the Cessation Date, all Shares previously
issued and delivered to the Recipient pursuant to the paragraph titled "Share
Delivery" shall be and shall continue to be Transferable, and the Recipient
shall continue to have the rights of a shareholder with respect to any such
Shares, including the right to vote such Shares and to receive dividends and
other distributions made with respect to such Shares.


Clawback: Notwithstanding anything to the contrary in this Award Agreement or
the Plan, any exercise, payment or delivery made pursuant to this Award
Agreement which is subject to recovery under any law (including, without
limitation, the Dodd‑Frank Wall Street and Consumer Protection Act of 2010 and
the Sarbanes‑Oxley Act of 2002), government regulation, stock exchange listing
requirement, or Company policy may be subject to such clawbacks or deductions as
the Company may determine are required to be made pursuant to such law,
government regulation, stock exchange listing requirement or Company policy and
nothing contained in this Award Agreement or the Plan shall in any way limit the
Company’s rights or obligations to effectuate such clawback or deduction.


Conditions to Delivery of Shares: The Company shall not be required to issue or
deliver any Shares deliverable hereunder or portion thereof prior to the
fulfillment of the following conditions:


•
The admission of such Shares to listing on all stock exchanges on which the
Common Stock is then listed;

•
The completion of any registration or other qualification of such Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Company shall, in its absolute discretion, deem necessary or advisable;

•
The obtaining of any approval or other clearance from any state or federal
governmental agency which the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

•
The receipt by the Company of full payment for such Shares, including payment of
any applicable withholding tax, which may be in one or more of the forms of
consideration permitted in the immediately following paragraph.



Withholding: Notwithstanding anything to the contrary in this Award Agreement,
the Company shall be entitled to require payment by the Recipient of any sums
required by applicable law to be withheld with respect to the grant of RSUs or
the issuance of Shares. Such payment shall be made by deduction from other
compensation payable to the Recipient or in such other form of consideration
acceptable to the Company, which may include one or a combination of the
following methods of payment (described in the Plan) and subject to approval by
the Committee at the time of payment:


•
Cash or wire transfer;

•
Bank or certified check payable to the Company; and

•
Delivery of already-owned Shares having a Fair Market Value on the date of
delivery equal to the minimum amount required to be withheld by statute; and

•
Net settlement of the RSUs otherwise payable pursuant to the Award.



The Company shall not be obligated to deliver any new certificate representing
Shares to the Recipient or his/her legal representative or enter such Shares in
book entry form unless and until the Recipient or his/her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state
and local taxes applicable to the taxable income of the Recipient resulting from
the grant of the RSUs or the issuance of Shares.



2012 Plan - Restricted Stock Units Award Agreement (Executive)
2

--------------------------------------------------------------------------------



Assignability:    Until the RSUs vest and become payable, this Award of RSUs
shall not be Transferable by the Recipient except as the Plan may otherwise
provide. Neither the RSUs nor any interest or right therein shall be liable for
the debts, contracts or engagements of the Recipient or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted under the paragraph titled “Number
of RSUs Subject to Award”.


Rights as Shareholder: Once a RSU vests and the Company issues the Share
underlying the RSU pursuant to the paragraph titled “Share Delivery”, the
Recipient shall thereupon have the rights of a shareholder with respect to such
Shares, including the right to vote such Shares and to receive dividends and
other distributions made with respect to such Shares. For the avoidance of
doubt, the holder of RSUs shall not be, nor have any of the rights or privileges
of, a stockholder of the Company, including, without limitation, voting rights
and rights to dividends, in respect of the RSUs and any Shares underlying the
RSUs and deliverable hereunder unless and until such Shares shall have been
issued by the Company and held of record by such holder (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). Except as otherwise provided for in the Plan, no
adjustment will be made to the Award or in respect of the Shares underlying the
RSUs, for a dividend or other right for which the record date is prior to the
date the Shares are issued.


Additional Terms/Acknowledgements: The undersigned Recipient (who is referred to
in the Plan as a “Participant”) acknowledges receipt of, and understands and
agrees to, the Plan and this Award Agreement. The Recipient further acknowledges
that as of the Grant Date, the Plan and this Award Agreement set forth the
entire understanding between the Recipient and the Company regarding the
acquisition of the Shares, and supersede all prior oral and written agreements
on that subject. Any ambiguities or inconsistencies between the Plan and this
Award Agreement shall be construed in accordance with the terms of this Award
Agreement.


Limitations Applicable to Section 16 Persons: Notwithstanding any other
provision of the Plan or this Award Agreement, if the Recipient is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Award Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Award
Agreement shall be deemed amended to the extent necessary to conform to such
applicable exemptive rule.


Section 409A: The RSUs are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, this Agreement, if at any time
the Company determines that the RSUs (or any portion thereof) may be subject to
Section 409A, the Company shall have the right in its sole discretion (without
any obligation to do so or to indemnify the Recipient or any other person for
failure to do so) to adopt such amendments to the Plan or this Agreement, or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Company
determines are necessary or appropriate either for the RSUs to be exempt from
the application of Section 409A or to comply with the requirements of Section
409A; provided, however, that this paragraph shall not create an obligation on
the part of the Company to adopt any such amendment, policy or procedure or take
any such other action.


Notices: Any notice to be given under the terms of this Award Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Recipient shall be addressed to the Recipient at the Recipient's last address
reflected on the Company’s records. By a notice given pursuant to this
paragraph, either party may hereafter designate a different address for notices
to be given to that party. Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.



2012 Plan - Restricted Stock Units Award Agreement (Executive)
3

--------------------------------------------------------------------------------



Governing Law: The laws of the State of Texas shall govern the interpretation,
validity, administration, enforcement and performance of the terms of this Award
Agreement regardless of the law that might be applied under principles of
conflicts of laws.


By his or her signature and the Company's signature below, the Recipient hereby
acknowledges receipt of a copy of the Prospectus for the Plan in the form
available on the Company’s intranet. A copy of the Plan is also available on the
Company’s website in its public filings. The Recipient hereby agrees to be bound
by the terms and conditions of the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Recipient further agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under this Award Agreement or the Plan.


Dated:____________________________

MULTIMEDIA GAMES HOLDING COMPANY, INC.        RECIPIENT
(“Company”)


By:
_____________________________________________        ________________________            
Name:                             Name:
Title:


 

2012 Plan - Restricted Stock Units Award Agreement (Executive)
4